Case: 21-10721     Document: 00516422214            Page: 1    Date Filed: 08/05/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                    August 5, 2022
                                  No. 21-10721                      Lyle W. Cayce
                                Summary Calendar                         Clerk


   Tracey Harris Coomer,

                                                              Plaintiff—Appellant,

                                       versus

   Dr. Warner B. Massey, M.D.; Charlana Melton; Dennis
   Markgraf, Administrator; John Doe, Medical Department; Jane
   Doe, Medical Department; Benjamin Leeah, M.D.; John Doe,
   Central Grievance Office; Jane Doe, Central Grievance Office; John
   Doe, Classification; Jane Doe, Classification,

                                                          Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 2:18-CV-165


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                                1
Case: 21-10721      Document: 00516422214           Page: 2    Date Filed: 08/05/2022




                                     No. 21-10721


          Texas state prisoner Tracey Harris Coomer appeals the district
   court’s sua sponte dismissal of his civil rights action. For the following
   reasons, we VACATE and REMAND.
          Coomer filed this lawsuit under 42 U.S.C. § 1983 against several
   prison officials at the Texas Department of Criminal Justice, Correctional
   Institutions Division. Coomer alleges that (1) Dr. Massey assaulted him
   while he was receiving medical treatment; (2) Dr. Leeah deferred providing
   him with necessary medical treatment; and (3) other defendants fraudulently
   covered up these events.
          Because Coomer is a prisoner proceeding pro se and in forma
   pauperis, the district court screened Coomer’s complaint under 28 U.S.C.
   §§ 1915A and 1915(e)(2) to determine whether it was “frivolous, malicious,
   or fail[ed] to state a claim upon which relief may be granted.” The district
   court concluded Coomer’s claims were barred by the statute of limitations,
   dismissed the action with prejudice, and denied Coomer’s motion for
   reconsideration. Coomer timely appealed both orders and requested that this
   court appoint him counsel.
          We review the district court’s dismissal of Coomer’s claims for abuse
   of discretion. See Rogers v. Boatright, 709 F.3d 403, 407 (5th Cir. 2013). A
   complaint is frivolous if it lacks (1) an arguable basis in law because “it is
   based on an indisputably meritless legal theory” or (2) an arguable basis in
   fact “if, after providing the plaintiff the opportunity to present additional
   facts when necessary, the facts alleged are clearly baseless.” Berry v. Brady,
   192 F.3d 504, 507 (5th Cir. 1999) (quotations omitted). We must assume that
   a plaintiff's factual allegations are true, Moore v. Carwell, 168 F.3d 234, 236
   (5th Cir. 1999), and we recognize that a pro se prisoner is entitled to factually
   develop his complaint before a proper determination can be made as to
   whether it is frivolous, see Eason v. Thaler, 14 F.3d 8, 9–10 (5th Cir. 1994).




                                          2
Case: 21-10721         Document: 00516422214              Page: 3       Date Filed: 08/05/2022




                                          No. 21-10721


           With this standard in mind, we conclude that the district court abused
   its discretion in dismissing Coomer’s claims based on the statute of
   limitations at this stage in the proceedings. In a § 1983 suit, the applicable
   limitations period is governed by state law, Owens v. Okure, 488 U.S. 235,
   249–50 (1989), which in Texas is two years, Tex. Civ. Prac. & Rem.
   Code § 16.003(a). The district court concluded Coomer’s claims were
   barred because he filed his complaint more than two years after the date of
   the alleged injury. But in doing so, the district court overlooked that Coomer
   was statutorily required to exhaust his administrative remedies before filing
   suit, see 42 U.S.C. § 1997e, and that the limitations period may be tolled
   during that period, see Gartrell v. Gaylor, 981 F.2d 254, 257–58 (5th Cir. 1993)
   (per curiam). Because it was not clear from the face of the operative
   pleadings that Coomer’s suit was time barred, the district court abused its
   discretion in dismissing his complaint.1
           VACATED and REMANDED. The motion to appoint counsel is
   DENIED.




           1
             We also note that the district court failed to consider the “mailbox rule,” which
   states that a pro se prisoner’s complaint is deemed to be filed on the date that the prisoner
   submits the pleading to prison authorities to be mailed. See Houston v. Lack, 487 U.S. 266,
   276 (1988).




                                                3